               Case 1:15-cv-09300-LGS Document 606 Filed 07/23/20 Page 1 of 2


                                                                        599 Lexington Avenue
                                                                       New York, NY 10022-6069



VIA ECF

July 23, 2020

The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

Re:         Nypl, et al. v. JPMorgan Chase & Co., et al., No. 1:15-CV-09300 (LGS)

Dear Judge Schofield:

Pursuant to Rule I.D.3 of Your Honor’s Individual Rules and Procedures for Civil Cases, we
write on behalf of defendants Bank of America Corporation, Bank of America, N.A., JPMorgan
Chase & Co. and JPMorgan Chase Bank, N.A., in support of plaintiffs’ letter motion to seal their
response letter filed on July 21, 2020 (the “Response Letter”). ECF Nos. 600, 601.

In the Response Letter, plaintiffs quote directly from and summarize three declarations that
defendants served in response to an interrogatory and designated as highly confidential under the
Stipulation and Order of Confidentiality dated November 13, 2017. ECF No. 249.1 Your Honor
previously granted the parties’ request to seal references to these same declarations in the parties’
July 10, 2020, joint letter. ECF No. 597.

Each of the declarations and the exhibits thereto discloses confidential, proprietary information
concerning how each bank sets retail foreign exchange rates for the purchase of physical foreign
currency at its retail branches in the United States. Because the process used to set these rates
reflects confidential pricing information and highly sensitive business strategy, defendants
respectfully request that it not be disclosed publicly. The proposed redactions in the Response
Letter are narrowly tailored to ensure that the bulk of the Response Letter is publicly available on
the docket.

As the Court knows, the Second Circuit has recognized that the right of public access to judicial
documents is not absolute and “the court must balance competing considerations against it.” See
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). For instance,
documents may be sealed where “closure is essential to preserve higher values and is narrowly
tailored to serve that interest.” Id.; see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599
(1978) (“[T]he decision as to access is one best left to the sound discretion of the trial court, a
discretion to be exercised in light of the relevant facts and circumstances of the particular case.”).
Cf. Burke v. Glanz, No. 11-cv-720, 2013 WL 211096, at *4 (N.D. Okla. Jan. 18, 2013) (“Courts


1
  These include the declarations of Bohdan Kunyk and Jo-Anne E. Rivet, served by defendant Bank of America, and
the declaration of David C. Drago, served by defendant JPMorgan.


 SHEARMAN.COM
 Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal liability of
 partners.
         Case 1:15-cv-09300-LGS Document 606 Filed 07/23/20 Page 2 of 2

July 23, 2020


should be wary of modifying a protective order where a party has complied with discovery in
reliance on the agreement.”).

Defendants believe that the proposed redactions in the Response Letter strike the proper balance
between public access to court documents and protection of confidential business information,
and defendants respectfully request that the Court grant permission to file plaintiffs’ July 21
Response Letter in redacted form on ECF and in unredacted form under seal.

                                                    Respectfully submitted,

                                                    /s/ Jeffrey J. Resetarits
                                                    Adam S. Hakki
                                                    Richard F. Schwed
                                                    Jeffrey J. Resetarits
                                                    Shearman & Sterling LLP
                                                    599 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone: (212) 848-4000
                                                    ahakki@shearman.com
                                                    rschwed@shearman.com
                                                    jeffrey.resetarits@shearman.com

                                                    Attorneys for Defendants Bank of America
                                                    Corporation and Bank of America, N.A.


                                                    /s/ Boris Bershteyn
                                                    Boris Bershteyn
                                                    Tansy Woan
                                                    Skadden, Arps, Slate, Meagher & Flom LLP
                                                    One Manhattan West
                                                    New York, New York 10001
                                                    Telephone: (212) 735-3834
                                                    boris.bershteyn@skadden.com
                                                    tansy.woan@skadden.com

                                                    Gretchen M. Wolf
                                                    Skadden, Arps, Slate, Meagher & Flom LLP
                                                    155 N. Wacker Drive
                                                    Chicago, Illinois 60606
                                                    Telephone: (312) 407-0956
                                                    gretchen.wolf@skadden.com

                                                    Attorneys for Defendants JPMorgan Chase
                                                    & Co. and JPMorgan Chase Bank, N.A.




Page 2 of 2
